HAWTHORNE, Justice.
This is an appeal from a judgment of the Civil District Court for the Parish of Orleans recognizing Paul Baragona, now deceased, as having been the natural child of Ethel Dora Baragona and her sole heir, entitled at the time of her death to the possession of all the property left by her. Appellees have filed in this court a motion to dismiss the appeal, in which they urge that the status of Paul Baragona was previously determined judicially in Succession of Cervini, 228 La. 1054, 84 So.2d 818, and that the question is now res judicata.
In the decision cited, the court was called upon to review a judgment of the lower court adjudging Paul Baragona an incestuous bastard and as such incapable of inheriting the estate of his mother, Ethel Dora Baragona. We found that the evidence presented in that case did not warrant an affirmation of that judgment, and accordingly reversed the judgment and remanded the cause to the lower court for further proceedings.
The motion to dismiss the appeal in the instant case is without merit. In the decision relied upon, the sole issue passed on by this court was the correctness of the trial court’s judgment decreeing Paul Baragona an incestuous bastard and therefore prevented by Article 920 of the Civil Code from inheriting as sole heir his mother’s estate. In the instant case the appeal is from a judgment of the lower court recognizing Paul Baragona as having been the natural child of Ethel Dora Baragona and her sole heir.
The motion to dismiss the appeal is de-: nied.